Citation Nr: 1713739	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for type I diabetes mellitus.

2.  Entitlement to service connection for type I diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972, to include service in Vietnam.  He received the combat action ribbon.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for type I diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for type I diabetes mellitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the July 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for type I diabetes mellitus and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 decision that denied the claim for entitlement to service connection for type I diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the July 2002 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for type I diabetes mellitus have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In July 2002, the RO denied the Veteran's claim for entitlement to service connection for type I diabetes mellitus.  The Veteran was notified of this denial in a July 2002 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The denial was based in part on the fact that, although the Veteran is presumed to have been exposed to Agent Orange because he served in Vietnam, there was no evidence that the Veteran's type I diabetes mellitus was related to Agent Orange exposure.  As discussed below, type II diabetes, but not type I diabetes, is presumed service connected in veterans who were exposed to Agent Orange.  The evidence received since the July 2002 denial includes Veteran's statements, in which he indicates that he has had symptoms relating to diabetes for a long time, as well as medical literature that he asserts suggests an association between type I diabetes mellitus and Agent Orange.  The Board notes that although treatise materials generally are not specific enough to show nexus (see Sacks v. West, 11 Vet. App. 314, 317 (1998)), as long as the treatise material "relates to unestablished fact necessary to substantiate a claim," it may be material evidence.  See Shade, 24 Vet. App. at 118 (quoting 66 Fed. Reg. at 45,629).  As the new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for type I diabetes mellitus is warranted.


ORDER

The application to reopen a claim for entitlement to service connection for type I diabetes mellitus is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

In this case, VA treatment notes contain diagnoses of type I diabetes mellitus.  Thus, there is competent evidence that the Veteran has a current disability.

The Veteran asserts that his current diabetes mellitus is related to service, specifically, his exposure to Agent Orange in Vietnam.  The Veteran has also indicated that his current diabetes mellitus manifested earlier than his initial diagnosis in 1985.

Here, a May 1972 service treatment record notes that the Veteran complained of having blurred vision.  Notably, at the time of the Veteran's initial diagnosis of type I diabetes mellitus in July 1985, the Veteran complained of, among other things, episodes of blurred vision.  For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  Neither the statute nor the regulation specifies which type of diabetes is considered chronic, and in the absence of limiting language the Board considers both types to be a chronic disease.  Thus, this evidence indicates that the Veteran's diabetes may have manifested in service or within the one year presumptive period.

Moreover, as the Veteran served in Vietnam, he is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Board notes that VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including type II diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2016).  However, the Veteran has not been diagnosed with type II diabetes mellitus.  Nonetheless, even in the absence of a diagnosis of a listed disease, the Veteran can still establish that he has a disability related to Agent Orange exposure based on actual causation.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To [deny] service connection . . . on the basis that it is not likely there is any nexus to service solely because the statistical analysis (in an IOM report) does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.")

In support of the Veteran's theory that his in-service Agent Orange exposure caused his current diabetes mellitus, he submitted medical literature, particularly various abstracts of medical articles, in May 2012.  One article titled "2,3,7,8,-Tetrachlorodibenzo-p-Dioxin (TCDD) Induces Calcium Influx Through T-type Calcium Channel and Enhances Lysosomal Exocytosis and Insulin Secretion in INS-1 Cells" indicates that there is a link between TCDD, a contaminant in Agent Orange, and the risk of developing diabetes.  Also, articles titled "Oxidative stress: the vulnerable beta-cell" and "Oxidative stress and beta-cell dysfunction" indicate an association between oxidative stress and diabetes.  In this regard, the Veteran also submitted a European Commission's Health & Consumer Protection Directorate (Directorate C - Scientific Health Opinions), which stated that TCDD increased oxidative stress, resulting indirectly in DNA damage.  

Based on the foregoing, the evidence indicates that the Veteran has a current diagnosis of type I diabetes mellitus that may have had its onset in service or within the one year presumptive period, or may be related to service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for type I diabetes mellitus must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of his diabetes mellitus.  The Board notes that while the Veteran was afforded a VA examination in connection with his claim for type I diabetes mellitus in July 2002, and while the VA examiner provided a diagnosis of type I diabetes mellitus at that time, no medical opinion as to the etiology of the type I diabetes mellitus was provided or obtained.

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until October 2015.  To ensure that the record is complete, records dated since October 2015, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since October 2015, if any.

2.  Then, schedule the Veteran for a VA examination in connection with his claim of entitlement to service connection for type I diabetes mellitus.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed type I diabetes mellitus had its onset in or is related to his military service, to include his presumed exposure to Agent Orange.  The examiner should also opine as to whether diabetes manifested in service or within a year of the Veteran's separation from service in December 1972. 

In offering these opinions, the examiner should specifically address the Veteran's in-service complaint of blurred vision in May 1972 and indicate whether such was at least as likely as not an early manifestation of the subsequently diagnosed diabetes.

The examiner should also review the medical literature submitted by the Veteran in May 2012 ("2,3,7,8,-Tetrachlorodibenzo-p-Dioxin (TCDD) Induces Calcium Influx Through T-type Calcium Channel and Enhances Lysosomal Exocytosis and Insulin Secretion in INS-1 Cells"; "Oxidative stress: the vulnerable beta-cell"; "Oxidative stress and beta-cell dysfunction"; and European Commission's Health & Consumer Protection Directorate (Directorate C - Scientific Health Opinions)), and indicate whether they support a finding that the Veteran's current type I diabetes mellitus is attributable to his active service to include presumed Agent Orange exposure.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


